
	
		I
		111th CONGRESS
		1st Session
		H. R. 3927
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Ms. Corrine Brown of
			 Florida (for herself, Mr.
			 Filner, Mr. Buyer,
			 Mr. Rangel,
			 Mr. Jones,
			 Ms. Kilpatrick of Michigan,
			 Mr. Payne,
			 Mrs. Christensen,
			 Mr. Davis of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cleaver,
			 Mr. Meek of Florida,
			 Mr. Hastings of Florida,
			 Mr. Johnson of Georgia,
			 Mr. Snyder, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the congressional gold medal to the Montford
		  Point Marines.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)On June 25, 1941, President Franklin D.
			 Roosevelt issued Executive Order No. 8802 establishing the Fair Employment
			 Practices Commission and opening the doors for the very first African-Americans
			 to enlist in the United States Marine Corps.
			(2)The first Black
			 Marine recruits were trained at Camp Montford Point, near the New River in
			 Jacksonville, North Carolina.
			(3)On August 26,
			 1942, Howard P. Perry of Charlotte, North Carolina, was the first Black private
			 to set foot on Montford Point.
			(4)During April 1943
			 the first African-American Marine Drill Instructors took over as the senior
			 Drill Instructors of the eight platoons then in training; the 16th Platoon
			 (Edgar R. Huff), 17th (Thomas Brokaw), 18th (Charles E. Allen), 19th (Gilbert
			 H. Johnson), 20th (Arnold R. Bostic), 21st (Mortimer A. Cox), 22nd (Edgar R.
			 Davis, Jr.), and 23rd (George A. Jackson).
			(5)Black Marines of
			 the 8th Ammunition Company and the 36th Depot Company landed on the island of
			 Iwo Jima on D-day, February 19, 1945.
			(6)The largest number
			 of Black Marines to serve in combat during World War II took part in the
			 seizure of Okinawa in the Ryuku Islands with some 2,000 Black Marines seeing
			 action during the campaign.
			(7)On November 10, 1945, the first
			 African-American Marine, Frederick C. Branch, was commissioned as a second
			 lieutenant at the Marine Corps Base in Quantico, Virginia.
			(8)Overall 19,168
			 Blacks served in the Marine Corps in World War II.
			(9)An enterprising
			 group of men, including original Montford Pointer Master Sergeant Brooks E.
			 Gray, planned a reunion of the Men of Montford Point, and on September 15,
			 1965, approximately 400 Montford Point Marines gathered at the Adelphi Hotel in
			 Philadelphia, Pennsylvania, to lay the foundation for the Montford Point Marine
			 Association Inc., 16 years after the closure of Montford Point as a training
			 facility for Black recruits.
			(10)Organized as a
			 non-military, nonprofit entity, the Montford Point Marine Association’s main
			 mission is to preserve the legacy of the first Black Marines.
			(11)Today the Montford Point Marine Association
			 has 36 chapters throughout the United States.
			(12)Many of these
			 first Black Marines stayed in the Marine Corps like Sergeant Major Edgar R.
			 Huff.
			(13)Sergeant Major
			 Huff was one of the very first recruits aboard Montford Point.
			(14)Sergeant Major
			 Huff was also the first African-American Sergeant Major and the first
			 African-American Marine to retire with 30 years of service which included
			 combat in three major wars, World War II, the Korean War, and the Vietnam
			 War.
			(15)During the Tet
			 Offensive, Sergeant Major Huff was awarded the Bronze Star Medal with combat
			 “V” for valor for saving the life of his radio operator.
			(16)Another original
			 Montford Pointer who saw extensive combat action in both the Korean War and the
			 Vietnam War was Sergeant Major Louis Roundtree.
			(17)Sergeant Major
			 Roundtree was awarded the Silver Star Medal, four Bronze Star Medals, three
			 Purple Hearts, and numerous other personal and unit awards for his service
			 during these conflicts.
			(18)On April 19,
			 1974, Montford Point was renamed Camp Johnson after legendary Montford Pointer
			 Sergeant Major Gilbert “Hashmark” Johnson.
			(19)The Montford
			 Point Marine Association has several memorials in place to perpetuate the
			 memory of the first African-American Marines and their accomplishments,
			 including—
				(A)the Montford Point Marine Association Edgar
			 R. Huff Memorial Scholarship which is offered annually through the Marine Corps
			 Scholarship Foundation;
				(B)the Montford Point
			 Museum located aboard Camp Johnson (Montford Point) in Jacksonville, North
			 Carolina;
				(C)the Brooks Elbert
			 Gray, Jr. Consolidated Academic Instruction Facility named in honor of original
			 Montford Pointer and the Montford Point Marine Corps Association founder Master
			 Gunnery Sergeant Gray. This facility was dedicated on 15 April 2005 aboard Camp
			 Johnson, North Carolina; and
				(D)during July of
			 1997 Branch Hall, a building within the Officers Candidate School in Quantico,
			 Virginia, was named in honor of Captain Frederick Branch.
				2.Congressional
			 Gold Medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design in honor of the Montford Point Marines,
			 collectively, in recognition of their personal sacrifice and service to their
			 country.
			(b)Design and
			 StrikingFor the purposes of
			 the award referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall
			 strike the gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 GeneralFollowing the award
			 of the gold medal in honor of the Montford Point Marines under subsection (a),
			 the gold medal shall be given to the Smithsonian Institution, where it will be
			 displayed as appropriate and made available for research.
				(2)SenseIt is the sense of the Congress that the
			 Smithsonian Institution should make the gold medal received under paragraph (1)
			 available for display elsewhere, particularly at other appropriate locations
			 associated with the Montford Point Marines.
				3.DUPLICATE
			 MEDALSUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.NATIONAL
			 MEDALSMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.AUTHORIZATION OF
			 APPROPRIATIONS; PROCEEDS OF SALE
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medals authorized
			 under section 2.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
